DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-15 are currently pending in the application.

Information Disclosure Statement
All the submitted information disclosure statements (IDS) on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore;

“a barrier, wherein the partition is disposed at a position corresponding to the barrier” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  

“a barrier located between the partitions” as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  

“a driving unit” as claimed in claim 9 and “a resistant part comprising a rotary shaft” as claimed in claims 10-11 must be shown or the feature(s) canceled from the claim(s).  

“rotary protrusions provided at both ends of the curved portion and rotary recesses allowing the rotary protrusions to be rotatably inserted therein at the partitions” as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Note: as best seen in Fig. 4, the barrier #130 and the partition #100 appear to be referring to the same structure. There is no illustration of a barrier structurally different than the partition.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #200 referring to the driving unit, and #300 referring to the resistant part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
I.	rotary protrusions at both ends of the curved portion 120, and the partition 110 having a rotary recess/hole into which the rotary protrusions are rotatably inserted; 
II.	a rotary recess or a rotary hole formed at both ends of the curved portion 120, and a rotary protrusion rotatably inserted into the rotary recess or the rotary hole formed at the partition 110;

as described in the specification (see [0021-0023] of applicant specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note: the manner in which the driving unit and the resistant part cooperate with the curved portion as claimed in claims 9-10 is not illustrated in the drawings.

The manner in which the curved portion is connected to a rotary shaft of the resistant part as claimed in claim 11 is not illustrated in the drawings.

The manner in which rotary protrusions are provided at both ends of the curved portion and rotary recesses allowing the rotary protrusions to be rotatably inserted therein are provided at the partitions as claimed in claim 12 is not illustrated in the drawings.

The manner in which the rotary protrusions at both ends of the curved portion are rotatably inserted into a rotary recess/hole in the partition as described in [0021-0022] is not illustrated in the drawings.

The manner in which a rotary protrusion formed at the partition is rotatably inserted into a rotary recess or a rotary hole formed at both ends of the curved portion as described in [0023] is not illustrated in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 

a.	driving unit in claim 9.
b.	resistant part in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Driving unit is interpreted to cover a motor and a gear as per [0215] of applicant specification; and equivalents thereof.
resistant part is interpreted to cover an oil damper as per [0218] of applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “An air guide for a ceiling-type air conditioner including an indoor unit having a built-in heat exchanger and a built-in blower and comprising a plurality of blowing passages configured to discharge air which passes through the heat exchanger to the outside, and a discharge panel comprising a plurality of inlets receiving the air discharged through the plurality of blowing passages, an inner space configured to at least partially communicate with the plurality of inlets, and a ring-shaped or arc-shaped opening configured to discharge, to a room, air which flows into the inner space, the air guide comprising:” (see first paragraph); which limitation is indefinite for the following reasons:
	I.	it is unclear what the word "type" in the phrase “ceiling-type” is intended to convey. Is “ceiling-type” referring to a ceiling only? Or does it encompass other structures different than ceiling? It is uncertain. The scope of the word is not understood when read in light of the specification. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).
	II.	it is unclear which of the previously recited structures the word “including” in line 1 is referring to. Is “including” referring to the air guide? Or the ceiling-type air conditioner? 
	III.	similarly to II. above, it is unclear what the word “comprising” in line 2 is referring to.
	IV.	the limitation lacks appropriate punctuation, making it incomprehensible.
	V.	the plurality of elements or steps in the limitation are not separated by a line indentation as per MPEP R-1.75.

Claim 1 further calls for the limitations “the inner space” and “the discharge panel” in its second paragraph; and “the opening” in the last paragraph. These limitations lack antecedent basis.

Note: the claimed invention is directed to an air guide. The recitation “for a ceiling-type air conditioner including an indoor unit having a built-in heat exchanger and a built-in blower and comprising a plurality of 

The terms “the inner space”, “the discharge panel”, and “the opening” only state a purpose or intended use for the invention. They have not been introduced as part of the invention.

Claim 2 calls for the limitation “the blocking region” in its second paragraph; which limitation lacks antecedent basis.

Claim 3 calls for the limitation “the partition” in line 1; which limitation is indefinite as it is unclear which of multiples previously recited partitions (see parent claim 1, second paragraph) the applicant is referring to.

Claim 6 calls for the limitation “the partition” in line 4; which limitation is indefinite as it is unclear which of multiples previously recited partitions (see parent claim 1, second paragraph) the applicant is referring to.

Claim 8 calls for the limitation “the partition” in line 2; which limitation is indefinite as it is unclear which of multiples previously recited partitions (see parent claim 1, second paragraph) the applicant is referring to.

A similar problem is found with the recitation “the partition” in claims 10, 12, and 13.

Claim 13 calls for the limitation “the inner space” and “the partition inserted into the inner space “, which limitations lack antecedent basis. the inner space has not been introduced as part of the claimed invention, and in addition to not knowing which of multiples previously recited partitions the term “partition” is referring to, the term “partition” has not been previously associated as being inserted into the inner space.

Claim 15 calls for the limitation “an air guide …, wherein the air guide is an air guide according to one selected from claim 1”; which limitation is indefinite for the following reasons:
	I.	it is unclear if claim 15 requires multiple air guides, since it does not clearly establish that the air guide as claimed in claim 15 is that of claim 1.
	II.	the limitation “an air guide according to one selected from claim 1” is not understood, as claim 1 calls for a single air guide; and it is unclear as to how one may select from a single element.

Claim(s) 2-15 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20220049858 A1).

Note: foreign priority of Kim dates as early as 10/23/2015.

Regarding claim 1:
Kim discloses an air guide #3100 (Fig. 45-49) for a ceiling-type air conditioner #3001  including an indoor unit having a built-in heat exchanger and a built-in blower and comprising a plurality of blowing passages configured to discharge air which passes through the heat exchanger to the outside, and a discharge panel comprising a plurality of inlets receiving the air discharged through the plurality of blowing passages, an inner space configured to at least partially communicate with the plurality of inlets, and a ring-shaped or arc-shaped opening configured to discharge, to a room, air which flows into the inner space (this limitation is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"), the air guide comprising: 
at least two partitions #3154 (see Fig. 48-50), partitioning the inner space of the discharge panel in a circumferential direction (no significance to claim construction, since the limitation pertains to the ceiling-type air conditioner, which is not part of the claimed invention); and 
a curved portion (see outermost circular element of the air guide. In Fig. 48, #3100 points to the curve portion) connecting the at least two partitions and having an arc shape (best seen in Fig. 49-50), 


Regarding claims 2-7 and 13:
The features claimed herein are of no significance to the claimed subject matter; since the limitations of these claims are directed to the particularities of the ceiling-type air conditioner, which is not part of the claimed invention.

Regarding claim 8:
Kim further discloses wherein the curved portion is rotatably connected to the partition (via #3151 & #3152; [0398-0399], Fig. 48-51). 

Regarding claim 9:
Kim further discloses a driving unit #3153 configured to provide a rotational force to rotate the curved portion ([0401]).

Regarding claim 10:
Kim further discloses a resistant part #3151 configured to reduce a rotational force applied to the curved portion is provided between the curved portion and the partition (see Fig. 48, [0397]). 
Regarding claim 12:
Kim further discloses wherein rotary protrusions are provided at both ends of the curved portion (see protrusions on #3151) and rotary recesses (recesses on #3151) allowing the rotary protrusions to be rotatably inserted therein are provided at the partitions (see Fig 48). 

Regarding claim 14:


Regarding claim 15 as best understood:
Kim further discloses a ceiling-type air conditioner #3001 comprising: an indoor unit having a built-in heat exchanger #3030 and a built-in blower #3040 and comprising a plurality of openings configured to discharge air which passes through the heat exchanger to the outside; a discharge panel having a ring-shaped discharge port #3021 configured to discharge, to a room, the air discharged through the plurality of openings; and an air guide according to claim 1 mounted from an outer side of the discharge port so as to be detachable from the discharge port (see at least Fig. 1-2, [0133], and rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ogura (US 20160290661 A1) discloses an air guide plate #7 comprising partitions and barriers positioned between partitions (see Fig. 11-13).

Kim (US 7637128 B2) teaches an oil damper with a shaft for reducing vibrations.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIONEL NOUKETCHA/Examiner, Art Unit 3763